Citation Nr: 1447155	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  03-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964. 

This matter comes before the Board of Veterans' Appeals from rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2007, the Board denied an application to reopen claims of entitlement to service connection for hypertension and a left knee disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Thereafter, a joint motion to remand was filed which the Court granted in August 2009.  In February 2010, the Board remanded the claims for further development.

In July 2012, the Board reopened the claim of entitlement to service connection for hypertension, but denied the claim on the merits.  Further, the Board remanded the claim to reopen the issue of entitlement to service connection for a left knee disorder.  The Veteran appealed the merits based denial to the Court.  In a November 2013 decision the Court vacated the Board's July 2012 merits based decision.  In April 2014, the Board remanded the claims for further development consistent with the Court's November 2013 decision.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

As noted by the Board in July 2012 and April 2014, the record raises the issues of entitlement to an increased rating for hemorrhoids and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of all electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A request to reopen a claim of entitlement to service connection for a left knee disorder was denied by VA in an October 1997 rating decision that was not appealed.

2.  The evidence received subsequent to the October 1997 decision is either cumulative or redundant of the evidence previously of record, it does not bear directly and substantially on the specific matter under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision which denied reopening a claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for a left knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matters

Pursuant to the Board's July 2012 and April 2014 Remands, the Appeals Management Center (AMC) readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's July 2012 and April 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2013, and February 2014 of the information and evidence needed to reopen, substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in August 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In an October 1997 decision VA denied the Veteran's request to reopen a claim of entitlement to service connection for a left knee disability.  The Veteran did not appeal.  A finally adjudicated claim is an application which has been disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the October 1997 decision is final.  

The law provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  As the Veteran's application to reopen his claim of service connection for a left knee disorder was received by VA in April 2000, 38 C.F.R. § 3.156(a) (2001), is applicable.  That regulation provides that new and material evidence is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran stated in August 1982 that since he was a youngster, his left knee condition had bothered him, that his active duty service aggravated it, and that his left knee still buckled and caused miss steps, unsteady walking, soreness, swelling, and discomfort.  The Veteran stated that the worst time he had with his knee was when he fell off the back of a 2 1/2 ton truck unloading ammo when stationed in Germany.  The Veteran stated that his knees buckled and he fell on both knees but that the left one hurt the most.

In a September 1982 rating decision, service connection for residuals of a left knee injury was denied on the basis that a left knee condition existed prior the Veteran's entry on active duty and was not shown by the evidence of record to have been aggravated during his period of active duty.  

The September 1982 rating decision noted that a review of the service treatment records showed no evidence of residuals of knee injury.  The rating decision noted that a medical statement from Dr. Meah dated in April 1978 referred to treatment in 1976 for hydroarthritis of the left knee, that a February 1976 medical statement from Dr. Dawson showed negative examination of the left knee with evidence of fragmentation of the tibial tuberosity from what was probably a childhood Osgood Schlatter's disease, that a medical statement from Dr. Bromley dated in June 1982 indicated that the Veteran was hospitalized because of some discomfort and symptoms of buckling in the left knee with impression of left knee synovitis and chondromalacia patella.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).   Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Based on the grounds stated for the denial of service connection for a left knee disorder in the September 1982 rating decision, new and material evidence would consist of medical evidence that the Veteran has a left knee disorder which preexisted service but was permanently aggravated by service, medical evidence that the Veteran has a left knee disorder that did not preexist service and that was incurred during service, or medical evidence that the Veteran had left knee arthritis to a compensable degree within a year of separation from active duty.
  
In this regard, additional evidence received since the October 1997 decision includes various VA treatment records, private treatment records, and personal statements from the Veteran.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board has considered the new evidence received since the October 1997 decision and finds that there is still no medical evidence of a left knee disorder which preexisted service but was permanently aggravated during service, medical evidence of a left knee disorder which did not preexist service and that was incurred during service, or medical evidence of left knee arthritis to a compensable degree within a year of separation from active duty.

The Veteran's attorney argues that since the October 1997 denial, the appellant has submitted evidence in the form of competent lay statements that an injury he suffered to his knees during service which served to aggravate his pre-existing left knee condition.  In this case, however, the competent lay statements regarding the in-service knee injury as well as statements regarding continuity of symptomatology are redundant of the evidence of record at the time of the October 1997 decision.  

Accordingly, the evidence received subsequent to the October 1997 decision is not new and material and does not serve to reopen the claim.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for a left knee disorder, the benefit of the doubt doctrine does not apply.  See  Annoni v. Brown, 5 Vet.App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the claim of entitlement service connection for a left knee disorder is not reopened.


REMAND

In its November 2013 decision the Court, in pertinent part, found that the Board was required to get a medical opinion that addresses the relevance of the Veteran's in-service high blood pressure readings.  As noted above, the Veteran served on active duty from September 1962 to September 1964.  Service treatment records from that period of active duty reveal that at October 1961 and September 1962 pre-induction examinations, the Veteran denied any history of hypertension.  His blood pressure readings at those examinations were 130/70 and 126/80, respectively.  Hypertension was not diagnosed at either examination, and the Veteran was not treated for hypertension during active service. 

At his 1964 separation examination the appellant reported a history of hypertension as a civilian, which was not treated with medication.  The examiner noted that the claimant was then normotensive.  His blood pressure was 140/80, and hypertension was not diagnosed.  Notably, the representative has noted that the WebMD website states that: "A normal systolic pressure is below 120, while a normal diastolic pressure is below 80.  A systolic pressure above 140 or a diastolic pressure above 90 constitutes high blood pressure."  

In light of the Court's order that the Board in April 2014 directed the RO to secure a medical opinion addressing the significance of his in-service readings, in light of the representative's argument, the Board remanded the case for additional development.  Specifically, the Board directed that the Veteran's VBMS file should be referred to a VA board certified cardiologist to address the relevance of Veteran's in-service high blood pressure readings.  Although the Veteran was provided a VA examination, it was not with a board certified cardiologist.  Further development is, therefore, needed in light of this violation.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must refer the Veteran's VBMS file to a VA board certified cardiologist for review.  Following that review the cardiologist is to address the relevance of Veteran's in-service high blood pressure readings.  The cardiologist must be provided access to and must review all pertinent records on the VBMS data base.  The cardiologist must specifically discuss her/his review of the VBMS data base.  Following that review and discussion the cardiologist must opine whether it is at least as likely as not that the Veteran's current hypertension is related to his active duty service.  If not, is it at least as likely as not that hypertension was compensably disabling within one year of the Veteran's September 1964 separation from active duty?  In this latter regard, a compensable rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more.  A compensable rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A full reasoned written rationale must accompany any opinion offered.
 
2.  Thereafter, if the benefits sought are not granted, the Veteran and his counsel should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


